Citation Nr: 1723843	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lung disability, claimed as residuals of pneumonia.

2. Entitlement to a compensable rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.

3. Entitlement to a compensable rating for seborrheic dermatitis with actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for pneumonia and denied increased ratings for surgical scars of the anterior and posterior trunk (status pot basal cell carcinoma removal), and seborrheic dermatitis with actinic keratosis, each rated 0 percent from September 1, 2010.  In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015, the Board remanded the claims for additional development.  [The September 2015 Board decision also granted an increased rating for left foot Morton's neuroma and dismissed withdrawn appeals seeking increased ratings for left foot hammertoes and hypertension, and those matters are no longer before the Board.]

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has disagreed with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the matter regarding the rating for seborrheic dermatitis with actinic keratosis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of that matter will be resumed.

At the December 2014 Board hearing, the Veteran contended his service-connected skin disability (seborrheic dermatitis with actinic keratosis) had been misdiagnosed and that he actually had Grover's Disease.  In September 2015, the Board directed the Agency of Original Jurisdiction (AOJ) to consider whether any skin disorders diagnosed on VA examination should be service connected.  On January 2016 VA examination, Grover's Disease was diagnosed, but it does not appear that the matter of service connection for Grover's disease has yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The matter regarding the rating for surgical scars of the anterior and posterior trunk is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's lung nodules, a residual of pneumonia, were incurred in service.


CONCLUSION OF LAW

Service connection for lung nodules as residuals of pneumonia in service is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On January 1977 examination for entrance to active duty, the Veteran's lungs and chest were normal on clinical evaluation.  His service treatment records (STRs) show pneumonia was diagnosed in service.  An October 2005 chest X-ray found pneumonia of the left lower lobe.  A March 2008 chest X-ray was interpreted as showing at least bronchitis, and most likely that he was developing right middle lobe pneumonia.  A March 2008 CT scan of the chest showed scattered ground glass opacities and lung consolidations in the right lower lobe and right middle lobe and a small non-calcified nodule in the medial segment of the right middle lobe.  An October 2008 CT scan demonstrated marked improvement of the previously seen bilateral basilar infiltrates.  The previously seen right middle lobe nodule was still present.  Two more nodules (one in the lateral segment of the right medial lobe and one in the left lower lobe) were also seen.  September 2009 and March 2010 CT scans of the chest revealed pulmonary nodules.  They were noted to be stable.

On April 2010 VA examination, the examiner found there was no pathology related to the Veteran's claim of pneumonia residuals.  However, the examiner indicated the Veteran's claims file was not available for review, and it does not appear that the examination included diagnostic studies.  

Because the medical evidence of record was inadequate for the Board to properly consider whether the Veteran had a current lung disability, the Board sought outstanding treatment records and directed the AOJ to arrange for a VA examination.

A December 2012 military hospital chest X-ray (associated with the claims file in November 2015) showed a pulmonary nodule.  

Notably, it does not appear the directed examination occurred.  Instead, a VA pulmonologist reviewed the Veteran's claims file and provided an advisory opinion.  In a January 2016 opinion, the examiner summarized the Veteran's treatment in service and opined it "is unclear whether these nodules are a residual finding from his pneumonia in 2008."  In a March 2016 addendum opinion, the examiner noted there is not evidence of chronic pneumonia and that the nodules appeared to be benign and, given their small size, "do not currently affect or impair pulmonary function."  The examiner opined that a specific etiology for the nodules could not be determined, but that it was at least likely as not that they could have had their onset in service.  

The Veteran has a diagnosis of lung nodules.  The Board recognizes such disability was not found on April 2010 VA examination, but as noted, that examination was inadequate as the examiner did not review the record, and the examination did not include diagnostic studies.  A lung nodule was seen on a December 2012 (during the pendency of the claim) X-ray.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The VA examiner's opinion that the nodules do not currently [emphasis added] affect pulmonary function suggests an underlying pathology and possibility of future flare-ups.  His STRs show diagnoses of pneumonia and lung nodules based on the results of imaging studies.  Therefore, what he must still show to establish service connection for the residuals of pneumonia, to include lung nodules, is that such disability is related to his service, to include his documented treatment for pneumonia and lung nodules therein.

With resolution of reasonable doubt in the appellant's favor, the Board interprets the March 2016 addendum opinion as indicating that it is at least as likely as not that there is a causal relationship between the current lung pathology (lung nodules) and the diagnoses of pneumonia and lung nodules in service.  Resolving remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that competent evidence reasonably supports the Veteran's claim, and that service connection for lung nodules, as a residual of pneumonia in service, is warranted. 


ORDER

Service connection for lung nodules, a residual of pneumonia, is granted.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of entitlement to a compensable rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal.

The Veteran's service-connected surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal, are currently rated 0 percent under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7804.  A June 2016 rating decision granted service connection for five tender scars (upper back, central chest, upper chest, left chest, and upper forehead) and assigned a 30 percent rating under Code 7804.  An April 2017 rating decision found the June 2016 rating decision was based on clear and unmistakable error (CUE) and combined the ratings for the those scars and already service-connected, but separately rated scars of the upper right and left chest and assigned a combined 30 percent rating under Code 7804, effective January 13, 2016.  The 0 percent rating for surgical scars of the anterior and posterior trunk remained separately assigned, but it is not clear to the Board whether the scars encompassed by the 30 percent rating have been distinguished from the surgical scars of the anterior and posterior trunk.  Separate ratings for the same scars would amount to (impermissible) pyramiding.  In addition, the AOJ is currently adjudicating a claim for service connection for surgical scars of the hand.  As unstable or painful scars are cumulatively rated under Code 7804, the matter on appeal, entitlement to a compensable rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal, is inextricably intertwined with the pending claim of service connection for scars of the hands.  Appellate consideration of the matter at hand must be deferred pending the resolution (development and adjudication) of the service connection claim and determination of whether the separately service-connected and rated scars should be encompassed in a single rating or separately rated under separate criteria.  
The Board notes that under Code 7804 30 percent is the maximum schedular rating provided for five or more scars that are unstable or painful.  However, if one or more scars are both unstable and painful, 10 percent may be added to the rating based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Note (2).  Accordingly, a 40 percent rating is could potentially be warranted for the scars.   

[A review of the record also found that evidence relevant to the Veteran's scars of the anterior and posterior trunk rating that was not submitted by the Veteran, namely the May2017 VA scar examination, was received at the AOJ after the June 2016 supplemental statement of the case (SSOC) was issued.  The AOJ will have opportunity to consider this evidence in the first instance and issue an SSOC on remand.]

The case is REMANDED for the following:

1. The AOJ should provide the Veteran all VCAA-mandated notice, arrange for any further development indicated, and then adjudicate the claim of service connection for surgical scars of the hands.  If it is denied, the Veteran should be so advised, advised of his appellate rights, and notified that that matter will not before the board unless he initiates, and perfects, an appeal in the matter. 

2. The AOJ should then arrange for any development necessary and reconcile the record with regard to the April 2017 assignment of a 30 percent rating for five more painful scars under Code 7804 and the separate, 0 percent rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal, to clarify which scars are considered encompassed in the 30 percent rating and whether any of the service-connected warrant separate ratings under other Codes.  A full explanation of the location and rating for each service-connected scar should be provided.   

3. The AOJ should then review the record and readjudicate the  claim seeking a compensable rating for surgical scars of the anterior and posterior trunk, status post basal cell carcinoma removal in light of that determination.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


